                                       Case 3:14-cr-00175-WHA Document 1355 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                         No. CR 14-175 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                          REQUEST FOR MATERIALS
                                       COMPANY,                                          REFERENCED IN FILING BY THE
                                  14                                                     CPUC RE ORDER TO SHOW CAUSE
                                                      Defendant.                         ON PROPOSED CONDITIONS 11
                                  15                                                     AND 12
                                  16

                                  17         By midnight tonight, PG&E and the CPUC shall please produce all communications

                                  18   between the two, which are referenced in the CPUC’s filing dated March 19, 2021 (Dkt. No.

                                  19   1349). The communications referenced appear on page two at paragraph four of the CPUC’s

                                  20   letter.

                                  21

                                  22         IT IS SO ORDERED.

                                  23

                                  24   Dated: March 22, 2021.

                                  25

                                  26
                                                                                           WILLIAM ALSUP
                                  27                                                       UNITED STATES DISTRICT JUDGE
                                  28
